1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA

9

10    LEONARD RANSOM, JR.,                              Case No. 1:11-cv-01709-LJO-EPG (PC)
11                       Plaintiff,                     ORDER RE: PLAINTIFF’S LETTER
                                                        DATED NOVEMBER 18, 2019
12           v.
                                                        (ECF NO. 330)
13    DANNY HERRERA and RICKY
      BRANNUM,
14
                         Defendants.
15

16

17          Plaintiff, pro se, filed a letter with the Court dated November 18, 2019. (ECF No. 330).

18   Plaintiff states that he has “been informed that the Attorney General and/or CDCR has not

19   completed the settlement agreement, and returned it to counsel (the copy).” (Id. at 1). Plaintiff

20   asks the Court to “order immediate resolution of the [] issue” and to “facilitate[e] the

21   disbursement on the agreed upon funds.” (Id.).

22          It appears that Plaintiff is asking the Court to enforce the settlement agreement. However,

23   Plaintiff’s letter does not include a copy of the settlement agreement or a summary of any of the

24   terms he is asking the Court to enforce. Moreover, Plaintiff does not state when funds are due

25   according to the agreement and whether Defendants have breached the agreement by failing to

26   pay in a timely manner. Therefore, Plaintiff’s request is DENIED.

27          If Plaintiff is seeking to enforce the settlement agreement, he should file a motion

28   explaining what terms of the agreement he believes have been breached. Plaintiff should attach a

                                                        1
1

2    copy of the settlement agreement to the motion, or explain why he cannot do so.

3
     IT IS SO ORDERED.
4

5       Dated:    December 3, 2019                           /s/
6                                                    UNITED STATES MAGISTRATE JUDGE

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     2
